DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 and 12 are withdrawn (and now canceled) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2022.

Claim Objections
Claim 9 objected to because of the following informalities:  This claim uses “SIGN-curve shape” when it seems “SINE-curve shape” or “SIN-curve shape” would be more appropriate.  Appropriate correction is required.

Priority
The priority documents for this case were not located in the file.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the following issues were identified:
(1) Lines 9-11 recite a method step and composition, but these do not provide a structural limitation to the apparatus.  Instead, please recite the extrusion die with the uniform thickness opening with any reference to the composition as being a capability.
(2) Lines 12-17 recite that the coating guide roller is driven and set independently such that the roller-surface linear speed is smaller than the running speed of the flattened unidirectional continuous fibers.  The flattened unidirectional continuous fibers are not technically a part of the apparatus.  These limitations should be recited as “a control device configured to” provide the stated features.  For instance: “a control device configured to drive the coating guide roller at a roller-surface linear speed” at a smaller linear speed than the roller that provides the flattened unidirectional continuous fibers.
(3) Lines 40-41 define the electrification device with respect to the material worked upon, but the claim is indefinite because the material worked upon does not limit the apparatus.  Other claims are rejected by dependence on claim 1.
As to claim 5, “suitable tension” and “to effectively combine” are relative terms that render the claim indefinite.  It is also noted that the material worked upon is not a structural limitation of the apparatus.
As to claim 10, “hard rubber” is relative/subjective and indefinite.



Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art simply does not teach or fairly suggest the very specific combination of features recited in claim 1, especially the combination of the fiber electrification device, the triangle-shaped dip-coating units and their upright/inverted configuration, and the independently rotation speed set coating guide roller.  This decision is consistent with the decision in the CN202010662080.2 OEE application discussed in the September 17, 2021 Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH) pilot.
The following references indicate the state of the art at the time of filing:
Abe (US 4,495,017)
Boissonnat (US 20060087059) 
Gaines (US 3,058,863)
McKelvy (US 3,222,237)
Maldonado (US 20120251823)
Samejima (US 20180250849)
Brussel (US 20040135285)
Hogfors Ziebell (US 20030148087)
Weir (US 5,755,900)
Takamoto (US 5,665,295)
Koba (US 5,445,701)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742